Exhibit SERIES A PREFERRED PURCHASE AGREEMENT Dated as of December 31, 2008 by and among WORLD RACING GROUP, INC. and THE PURCHASERS LISTED ON EXHIBIT A TABLE OF CONTENTS Page ARTICLE I Purchase and Sale of Series A Preferred Stock 1 Section 1.1 Purchase and Sale of Preferred Stock 1 Section 1.2 Purchase Price and Closing 1 ARTICLE IIRepresentations and Warranties 2 Section 2.1 Representations and Warranties of the Company 2 Section 2.2 Representations and Warranties of the Purchasers 12 ARTICLE IIICovenants 15 Section 3.1 Securities Compliance 15 Section 3.2 Registration and Listing 15 Section 3.3 Inspection Rights 15 Section 3.4 Compliance with Laws 15 Section 3.5 Keeping of Records and Books of Account 15 Section 3.6 Reporting Requirements 15 Section 3.7 Other Agreements 15 Section 3.8 Use of Proceeds 15 Section 3.9 Reporting Status 16 Section 3.10 Disclosure of Transaction 16 Section 3.11 Disclosure of Material Information 16 Section 3.12 Form D 16 Section 3.13 No Integrated Offerings 16 Section 3.14 Pledge of Securities 16 Section 3.15 Sarbanes-Oxley Act 16 Section 3.16 Directors and Officers Insurance 16 Section 3.17 Board of Directors 16 Section 3.18 Restrictions on Issuance of Securities 16 Section 3.19 Subsequent Financings 16 ARTICLE IVConditions 16 Section 4.1Conditions Precedent to the Obligation of the Company to Close and to Sell the Securities 16 Section 4.2Conditions Precedent to the Obligation of the Purchasers to Close and to Purchase the Securities 17 ARTICLE V Certificate Legend 18 Section 5.1Legend 18 ARTICLE VI Indemnification 19 Section 6.1Company Indemnity. 19 Section 6.2Indemnification Procedure 19 ARTICLE VII Miscellaneous 20 Section 7.1Fees and Expenses 20 Section 7.2Specific Performance; Consent to Jurisdiction; Venue. 20 Section 7.3Entire Agreement; Amendment 20 Section 7.4Notices 20 Section 7.5Waivers 21 Section 7.6Headings 21 Section 7.7Successors and Assigns 21 Section 7.8Right of First Offer 21 Section 7.9No Third Party Beneficiaries 22 Section 7.10Governing Law 22 Section 7.11Survival 22 Section 7.12Counterparts 22 Section 7.13Publicity 22 Section 7.14Severability 22 Section 7.15Further Assurances 22 SERIES A PREFERRED PURCHASE AGREEMENT This SERIES A PREFERRED PURCHASE AGREEMENT (this “Agreement”), dated as of December 31, 2008 by and among World Racing Group, Inc., a Delaware corporation (the “Company”), and the purchasers listed on Exhibit A (each a “Purchaser” and collectively, the “Purchasers”), for the purchase and sale of shares of the Company’s 10% Cumulative Perpetual Series A Preferred Stock (the “Series A Preferred Stock”) and shares of the Company’s Series E-1 Convertible Preferred Stock (the “Series E-1 Preferred”) by the Purchasers. The parties hereto agree as follows: ARTICLE I PURCHASE AND SALE OF SERIES A PREFERRED STOCK Section 1.1Purchase and Sale of Preferred Stock. (a)Upon the following terms and conditions, the Company shall issue and sell to the Purchasers, and the Purchasers shall purchase from the Company, shares of Series A Preferred Stock (each a “Preferred Share” and collectively the “Preferred Shares”) at a price per share of $10,000.00 (the “Per Share Purchase Price”) for an aggregate purchase price of up to Ten Million Dollars ($10,000,000) (the “Purchase Price”).Each Purchaser shall pay the portion of the Purchase Price set forth opposite its name on Exhibit A, as the same may be amended or supplemented from time to time.The designation, rights, preferences and other terms and provisions of the Series APreferred Stock are set forth in the Certificate of Designation of the Relative Rights and Preferences of the Series A Preferred Stock attached hereto as Exhibit B (the “Certificate of Designation”).The Company and the Purchasers are executing and delivering this Agreement in accordance with and in reliance upon the exemption from securities registration afforded by Section 4(2) of the U.S. Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder (the “Securities Act”), including Regulation D (“Regulation D”), and/or upon such other exemption from the registration requirements of the Securities Act as may be available with respect to any or all of the investments to be made hereunder. (b)Upon the following terms and conditions without additional consideration, each of the Purchasers shall be issued2,850 shares of Series E-1 Preferred (the “Series E-1 Shares”) for each Preferred Share purchased, as set forth opposite such Purchaser’s name on Exhibit A , provided, however, in lieu of Series E-1 Shares, 28,500shares of the Company’s common stock shall be issued to the Purchasers in the Initial Closing (as defined in Section 1.2) (the “Common Shares”) for each Preferred Share purchased.The Preferred Shares and the Series E-1 Shares and/or Common Shares are sometimes collectively referred to herein as the “Securities”. Section 1.2Purchase Price and Closing.In consideration of and in express reliance upon the representations, warranties, covenants, terms and conditions of this Agreement, the Company agrees to issue and sell to the Purchasers and, in consideration of and in express reliance upon the representations, warranties, covenants, terms and conditions of this Agreement, the Purchasers, severally but not jointly, agree to purchase the number of Preferred Shares and Series E-1 Shares and/or Common Shares set forth opposite their respective names on Exhibit A.The Preferred Shares may be funded in multiple closings under this Agreement, with each closing being defined as the “Closing”.An initial Closing under this Agreement (the “Initial Closing”) shall take place on December 31, 2008 (the “Initial Closing Date”) and shall be funded in the amount of Three Million Five Hundred Thousand Dollars ($3,500,000).Any additional Closings shall each be defined as the “Additional Closing.”Each Closing under this Agreement shall take place at the offices of the Company, provided, that all of the conditions set forth in Article IV hereof and applicable to such Closing shall have been fulfilled or waived in accordance herewith.At each Closingand upon receipt by the Company of the appropriate purchase price from each Purchaser (i.e., a purchase price equal to the number of Preferred Shares to be purchased by such Purchaser multiplied by the Per Share Purchase Price), the Company shall deliver or cause to be delivered to each such Purchaser (x) a certificate for the number of Preferred Shares set forth opposite the name of such Purchaser on Exhibit A , (y) a certificate for the number of Series E-1 Shares set forth opposite the name of such Purchaser on Exhibit A and/or a certificate for the number of Common Shares set forth opposite the name of such Purchaser on Exhibit A and (z) any other documents required to be delivered pursuant to Article IV hereof.Each Purchaser shall deliver each of the documents required to be delivered by it pursuant to Article IV hereof as well asits portion of the Purchase Price by wire transfer to the Company prior to each Closing. -1- ARTICLE II REPRESENTATIONS AND WARRANTIES Section 2.1Representations and Warranties of the Company.The Company hereby represents and warrants to the Purchasers as follows, as of the date hereof (or other applicable date as stated in this Section 2.1) except as set forth on the Disclosure Schedule attached hereto with each numbered Schedule corresponding to the section number herein: (a)Organization, Good Standing and Power.The Company is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Delaware and has the requisite corporate power to own, lease and operate its properties and assets and to conduct its business as it is now being conducted.The Company does not have any Subsidiaries (as defined in Section 2.1(g)) or own securities of any kind in any other entity except as set forth on Schedule 2.1(g).The Company and each such Subsidiary (as defined in Section 2.1(g)) is duly qualified to do business as a foreign corporation and is in good standing in every jurisdiction in which the nature of the business conducted or property owned by it makes such qualification necessary except for any jurisdiction(s) (alone or in the aggregate) in which the failure to be so qualified will not have a Material Adverse Effect.For the purposes of this Agreement, “Material Adverse Effect” means any effect on the business, results of operations, assets or condition (financial or otherwise) of the Company that is material and adverse to the Company and its Subsidiaries (as hereafter defined) taken as a whole, and/or any condition, circumstance, or situation that would prohibit or otherwise materially interfere with the ability of the Company from entering into and performing any of its obligations under the Transaction Documents (as defined below) in any material respect; provided, however, that Material Adverse Effect shall not be deemed to include: (i) changes in applicable law or (ii) any effect resulting from the public announcement of the transactions contemplated by this Agreement or the consummation of thetransactions contemplated by this Agreement. (b)Authorization; Enforcement.The Company has the requisite corporate power and authority to enter into and perform this Agreement, by and among the Company, and the Purchasers (together with any additional documents required to be executed in connection with the transaction contemplated by this Agreement, the “Transaction Documents”), and to issue and sell the Securities in accordance with the terms hereof and to complete the transactions contemplated by the Transaction Documents.The execution, delivery and performance of the Transaction Documents by the Company and the consummation by it of the transactions contemplated thereby have been duly and validly authorized by all necessary corporate action, and, except as set forth on Schedule 2.1(b), no further consent or authorization of the Company, its Board of Directors or stockholders is required.When executed and delivered by the Company, each of the Transaction Documents shall constitute a valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except as rights to indemnity and contribution may be limited by federal or state securities laws and except as such enforceability may be limited by applicable bankruptcy, reorganization, moratorium, liquidation, conservatorship, receivership or similar laws relating to, or affecting generally the enforcement of, creditors’ rights and remedies or by other equitable principles of general application. -2- (c)Capitalization.The authorized capital stock of the Company as of the date hereof is set forth on Schedule 2.1(c).All of the outstanding shares of the Common Stock and any other outstanding security of the Company have been duly and validly authorized and validly issued, fully paid and nonassessable and were issued in accordance with the registration or qualification provisions of the Securities Act, or pursuant to valid exemptions therefrom.Except as provided in this Agreement or as set forth on Schedule 2.1(c) , including the rights, preferences and privileges of the Company’s Series A Convertible Preferred Stock, no shares of Common Stock or any other security of the Company are entitled to preemptive rights, registration rights, rights of first refusal or similar rights and there are no outstanding options, warrants, scrip, rights to subscribe to, call or commitments of any character whatsoever relating to, or securities or rights convertible into, any shares of capital stock of the Company.Furthermore, except (i) as set forth in this Agreement, (ii) for stock options and restricted stock issued by the Company to its employees, directors and consultants, (iii) as set forth in the Commission Documents (as defined in Section 2.1(f)), and (iv) as set forth on Schedule 2.1(c) , there are no contracts, commitments, understandings, or arrangements by which the Company is or may become bound to issue additional shares of the capital stock of the Company or options, securities or rights convertible into shares of capital stock of the Company.Except for customary transfer restrictions contained in agreements entered into by the Company in order to sell restricted securities or as provided in the Registration Rights Agreement or except as set forth in the Commission Documents or on Schedule 2.1(c), the Company is not a party to or bound by any agreement or understanding granting registration or anti-dilution rights to any person with respect to any of its equity or debt securities.Except as set forth in the Commission Documents and on Schedule 2.1(c), the Company is not a party to, and it has no Knowledge of, any agreement or understanding restricting the voting or transfer of any shares of the capital stock of the Company.Except as disclosed in the Commission Documents or on Schedule 2.1(c), (i) there are no outstanding debt securities, or other form of material debt of the Company or any of its Subsidiaries, (ii) there are no contracts, commitments, understandings, agreements or arrangements under which the Company or any of its Subsidiaries is required to register the sale of any of their securities under the Securities Act, (iii) there are no outstanding securities of the Company or any of its Subsidiaries which contain any redemption or similar provisions, and there are no contracts, commitments, understandings, agreements or arrangements by which the Company or any of its Subsidiaries is or may become bound to redeem a security of the Company or any of its Subsidiaries, (iv) there are no securities or instruments containing anti-dilution or similar provisions that will be triggered by the issuance of the Securities, (v) the Company does not have any stock appreciation rights or “phantom stock” plans or agreements, or any similar plan or agreement and (vi) as of the date of this Agreement, to the Company’s and each of its Subsidiaries’ Knowledge, no Person (as defined below) or group of related Persons beneficially owns (as determined pursuant to Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder (the “Exchange Act”)) or has the right to acquire by agreement with or by obligation binding upon the Company, beneficial ownership of in excess of 10% of the Common Stock.Any Person with any right to purchase securities of the Company that would be triggered as a result of the transactions contemplated hereby or by any of the other Transaction Documents has waived such rights or the time for the exercise of such rights has passed, except where failure of the Company to receive such waiver would not have a Material Adverse Effect.Except as set forth in the Commission Documents, on Schedule 2.1(c) or the rights, preferences and privileges of the Company’s Series A Convertible Preferred Stock, there are no options, warrants or other outstanding securities of the Company (including, without limitation, any equity securities issued pursuant to any Company Plan) the vesting of which will be accelerated by the transactions contemplated hereby or by any of the other Transaction Documents.Except as set forth in Schedule 2.1(c), none of the transactions contemplated by this Agreement or by any of the other Transaction Documents shall cause, directly or indirectly, the acceleration of vesting of any options issued pursuant the Company’s stock option plans.For purposes of this Agreement, “Knowledge” means (i) the actual knowledge of those officers of the Company required to file statements relating to their ownership of the Company’s securities pursuant to Section 16 of the Exchange Act, and (ii) with respect to each Subsidiary, the executive officers of such Subsidiary. -3- (d)Issuance of Securities.The Preferred Shares and the Series E-1 Shares and/or Common Shares to be issued at the Closing have been duly authorized by all necessary corporate action and, when paid for and issued in accordance with the terms hereof, and subject to and in reliance on the representations, warranties and covenants of the Purchasers made herein, the Preferred Shares and the Series E-1 Shares and/or Common Shares will be validly issued, fully paid and nonassessable and free and clear of all liens, encumbrances and rights of refusal of any kind and the holders shall be entitled to all rights accorded to a holder of Series A . (e)No Conflicts.The execution, delivery and performance of the Transaction Documents by the Company and the consummation by the Company of the transactions contemplated hereby and thereby do not and will not (i) violate any provision of the Company's Articles of Incorporation (the “Articles”) or Bylaws (the “Bylaws”), each as amended to date, or any Subsidiary's comparable charter documents, (ii) conflict with, or constitute a default (or an event which with notice or lapse of time or both would become a default) under, or give to others any rights of termination, amendment, acceleration or cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond, license, lease agreement, instrument or obligation to which the Company or any of its Subsidiaries is a party or by which the Company or any of its Subsidiaries' respective properties or assets are bound, or (iii) result in a violation of any federal, state or local statute, rule, regulation, order, judgment or decree (including federal and state securities laws and regulations) applicable to the Company or any of its Subsidiaries or by which any property or asset of the Company or any of its Subsidiaries is bound or affected, except, in all cases, other than violations pursuant to clauses (i) or (iii) (with respect to federal and state securities laws) above, for such conflicts, defaults, terminations, amendments, acceleration, cancellations and violations as would not, individually or in the aggregate, have a Material Adverse Effect.Neither the Company nor any of its Subsidiaries is required under federal, state, foreign or local law, rule or regulation to obtain any consent, authorization or order of, or make any filing or registration with, any court or governmental agency in order for it to execute, deliver or perform any of its obligations under the Transaction Documents or issue and sell the Securities in accordance with the terms hereof (other than any filings, consents and approvals which may be required to be made by the Company under applicable state and federal securities laws, or rules). (f)Commission Documents, Financial Statements.The Common Stock of the Company is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and, except as disclosed on Schedule 2.1(f) , the Company has timely filed all reports, schedules, forms, statements and other documents required to be filed by it with the Securities and Exchange Commission (the “Commission”) pursuant to the reporting requirements of the Exchange Act, including pursuant to Sections 13, 14 or 15(d) thereof (all of the foregoing and all exhibits included therein and financial statement and schedules thereto, including filings incorporated by reference therein being referred to herein as the “Commission Documents”).At the times of their respective filings, the
